Citation Nr: 9917479	
Decision Date: 06/24/99    Archive Date: 06/29/99

DOCKET NO.  98-10 101A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an increased rating for residuals of 
amputation of right great toe at metatarsophalangeal joint 
with limited motion of the ankle, currently evaluated as 20 
percent disabling, to include the issue of entitlement to an 
extraschedular evaluation.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and E.C.


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1969 to 
January 1972.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a July 1997 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Seattle, Washington, which denied a disability 
rating in excess of 10 percent for the veteran's service-
connected right toe/ankle condition.  Service connection was 
granted for traumatic amputation of the right great toe with 
ankle disability on the basis of aggravation in a February 
1973 rating decision.  This condition was assessed as 20 
percent disabling pursuant to diagnostic criteria, and 10 
percent was subtracted from the disability evaluation to 
account for the pre-service level of disability, resulting in 
the assigned 10 percent disability evaluation.  During the 
pendency of this appeal, an April 1999 rating decision, in 
pertinent part, assigned a 20 percent disability rating for 
the veteran's right toe/ankle disorder.

The July 1997 rating decision also denied service connection 
for a left ankle disorder as secondary to the veteran's right 
toe/ankle condition, and the veteran perfected his appeal to 
the Board as to this issue.  See 38 C.F.R. §§ 20.200, 20.201, 
20.202, and 20.302 (1998).  During the pendency of this 
appeal, an April 1999 rating decision granted secondary 
service connection for a left ankle condition and assigned a 
10 percent disability rating for this disorder.  The veteran 
has not indicated further disagreement with that decision; 
therefore, this issue is no longer before the Board.  See 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (The issue 
of the amount of compensation for a service-connected 
disability is a different issue than entitlement to service 
connection for that disability, and a second Notice of 
Disagreement must be filed by the veteran in order to 
initiate appellate review concerning the issue of 
compensation.)

In February 1999, a hearing was held before the undersigned, 
who is the Board member making this decision and who was 
designated by the Chairman to conduct that hearing pursuant 
to 38 U.S.C.A. § 7107(c) (West Supp. 1999). 

After the April 1999 rating decision, the veteran submitted 
statements indicating disagreement with the assigned 
effective dates.  In a statement received on May 10, 1999, he 
stated his belief that the Board had awarded him 26 years of 
"back pay" as a result of his February 1999 hearing.  Such 
a claim is not before the Board, and the Board has not made 
such an award.  The veteran has also asserted, in a letter he 
wrote dated April 26, 1999, that a Board decision has been 
made, as a result of his February 1999 Board hearing, as to 
the appropriateness of the disability evaluation effective in 
1972 for his right foot condition.  The Board does not have 
such an issue before it, and no decision has been rendered 
with respect to such a claim.  The veteran was issued a 
Statement of the Case on the earlier effective date claims in 
May 1999, but he has not yet perfected an appeal on these 
issues.  The veteran's earlier effective date claims are 
therefore not before the Board at this time.  


REMAND

Additional evidentiary development must be completed prior to 
appellate disposition of this case.  

The issue of entitlement to an extraschedular disability 
rating pursuant to 38 C.F.R. § 3.321(b) for the veteran's 
right toe/ankle condition is raised by the record.  The 
veteran is receiving the maximum schedular evaluation under 
Diagnostic Code 5271, yet he asserts that he is entitled to 
an increased rating.  A claim of entitlement to 
extraschedular evaluation is implicit in his claim for 
increase in such a circumstance.

The United States Court of Appeals for Veterans Claims 
(formerly the United States Court of Veterans Appeals) 
(Court) has held that the question of an extraschedular 
rating is a component of the veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).  
However, the Board may not assign an extraschedular 
disability rating in the first instance, but should remand 
the issue to the RO in order to follow the proper procedure.  
See Floyd v. Brown, 9 Vet. App. 88 (1996).  Therefore, after 
completion of the following, the RO should readjudicate the 
veteran's claim, including consideration of whether referral 
for consideration of an extraschedular evaluation is 
warranted.

At his VA examination in 1997, the veteran reported receiving 
treatment for his service-connected right toe/ankle disorder 
at the VA Medical Center (VAMC) in Seattle.  The examiner 
also noted the results of an arthrogram conducted in February 
1996.  None of the veteran's VA treatment records have been 
obtained.  VA records are considered part of the record on 
appeal since they are within VA's constructive possession, 
and these records must be considered in deciding the 
veteran's claim.  See Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).  Therefore, the RO must ask the veteran for the dates 
during which he received VA treatment and obtain these 
records. 

Accordingly, while the Board regrets the delay, this case is 
REMANDED for the following:

1.  Ask the veteran to provide a list of 
the dates he has been treated at the VA 
Medical Center in Seattle for his right 
toe/ankle disorder.  Thereafter, obtain 
and associate with the claims file the 
referenced treatment records, to include 
the report of the arthrogram conducted in 
1996. 

2.  Thereafter, readjudicate the 
veteran's claim for an increased 
disability rating for his right toe/ankle 
disorder, with consideration of the 
additional evidence developed upon 
remand.  The RO should consider whether 
referral to the appropriate authority 
pursuant to 38 C.F.R. § 3.321 for 
consideration of an extraschedular 
evaluation is warranted.  If the benefit 
sought on appeal remains denied, provide 
the veteran and his representative a 
supplemental statement of the case.  
Allow an appropriate period of time for 
response.

Thereafter, the case should be returned to the Board for 
further appellate review, if appropriate.  The veteran need 
take no further action until he is so informed; however, he 
is free to furnish additional evidence and argument to the RO 
while the case is in remand status.  Booth v. Brown, 8 Vet. 
App. 109, 112 (1995).  The purpose of this REMAND is to 
obtain additional evidence.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (Historical and Statutory Notes) (West 
Supp. 1999).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


